Judgment, Supreme Court, New York County (Joan Sudolnik, J., at hearing; John Stackhouse, J., at plea and sentence), rendered December 14, 2000, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
The record establishes that defendant’s waiver of his right to appeal encompassed all aspects of the case, including the suppression ruling (see People v Kemp, 94 NY2d 831 [1999]; People v Allen, 82 NY2d 761 [1993]). Concur — Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.